 Case 2:20-cv-04451-MWF-MRW Document 94 Filed 01/12/21 Page 1 of 8 Page ID #:1920




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   KEITH M. STAUB (Cal. Bar No. 137909)
     CHUNG H. HAN (Cal. Bar No. 191757)
 6   DANIEL A. BECK (Cal. Bar No. 204496)
     JASMIN YANG (Cal. Bar No. 255254)
 7   PAUL B. GREEN (Cal. Bar No. 300847)
     Assistant United States Attorney
 8         Federal Building, Suite 7516
           300 North Los Angeles Street
 9         Los Angeles, California 90012
           Telephone: (213) 894-7423
10         Facsimile: (213) 894-7819
           E-mail: Keith.Staub@usdoj.gov
11                  Chung.Han@usdoj.gov
                    Daniel.Beck@usdoj.gov
12                  Jasmin.Yang@usdoj.gov
                    Paul.Green@usdoj.gov
13
     Attorneys for Respondents
14   Felicia L. Ponce and Michael Carvajal
15
                             UNITED STATES DISTRICT COURT
16
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
                                         WESTERN DIVISION
18
     LANCE AARON WILSON, et al.,                    No. CV 20-4451-MWF-PVC
19
                Plaintiff-Petitioners,              RESPONDENTS’ OPPOSITION TO
20                                                  PETITIONERS’ EX PARTE
                      v.                            APPLICATION TO SHORTEN TIME
21                                                  RE: MOTION FOR PRELIMINARY
     FELICIA L. PONCE, et al.,                      INJUNCTION ON TESTING [ECF NO.
22                                                  93]; DECLARATION OF PAUL B.
                Defendant-Respondents.              GREEN
23
                                                    [Proposed order filed concurrently]
24
                                                    Honorable Michael W. Fitzgerald
25                                                  United States District Judge
26
27
28
                                                1
 Case 2:20-cv-04451-MWF-MRW Document 94 Filed 01/12/21 Page 2 of 8 Page ID #:1921




 1   I.    INTRODUCTION
 2         On December 22, 2020, Petitioners proposed to the Court that they file a Motion
 3   for Preliminary Injunction—the same one filed on January 11, 2021 (ECF No. 92) (“PI
 4   Motion”)—and that Respondents have until January 25 to oppose the PI Motion.
 5   Petitioners now seek to shorten the time for Respondents to oppose the PI Motion from
 6   January 25 to January 19. See ECF No. 93 (Ex Parte Application). Petitioners have not
 7   offered a plausible basis to shorten Respondents’ opposition deadline to five court days.
 8   The PI Motion requests, on an emergency basis, for the Court to resolve “surveillance
 9   testing,” an issue which has not been previously briefed, and relies on an expert
10   declaration that was disclosed to Respondents only yesterday. Defense counsel and the
11   BOP respectfully request until January 25, 2021, the originally proposed opposition date,
12   to prepare a meaningful response to the PI Motion and the accompanying expert
13   declaration, and to potentially submit a rebuttal declaration. As such, Petitioners’ Ex
14   Parte Application should be denied.
15   II.   ARGUMENT
16         A.     Ex Parte Relief Is Not Warranted.
17         As an initial matter, Petitioners cannot meet the requirements for obtaining ex
18   parte relief under Mission Power Engineering Co. v. Continental Casualty Co., 883 F.
19   Supp. 488 (C.D. Cal. 1995). Through the Ex Parte Application, Petitioners seek to
20   amend the briefing schedule that they previously submitted to the Court and to
21   Respondents (ECF No. 90) and to shorten Respondents’ time to oppose the PI Motion
22   from nine to five court days. Petitioners’ demand represents an inappropriate use of the
23   ex parte process for several reasons.
24         First, Petitioners are not “without fault in creating the crisis that requires ex parte
25   relief.” Mission Power, 883 F. Supp. at 492. In the parties’ Joint Scheduling Request,
26   Petitioners requested that the Court set a briefing schedule with Respondents’ opposition
27   due on January 25, 2021. ECF No. 90. On January 11, 2021, twenty days after the
28
                                                   2
 Case 2:20-cv-04451-MWF-MRW Document 94 Filed 01/12/21 Page 3 of 8 Page ID #:1922




 1   Scheduling Request was filed and on the same day Petitioners filed the PI Motion,
 2   Petitioners’ counsel contacted Respondents’ counsel by email, raising for the first time a
 3   request to shorten Respondents’ time to oppose and stating Petitioners’ intention to seek
 4   ex parte relief. See ECF No. 93 at Ex. A (January 11, 2011 emails from Jimmy Threatt).
 5   In making the request, Petitioners did not disclose the expert declaration that they had
 6   obtained and would rely on in seeking injunctive relief. See id.
 7         Petitioners could have attempted to meet and confer on the briefing schedule
 8   between December 22, 2020 and January 11, 2021, but they did not. Petitioners could
 9   have filed their PI Motion before January 11, but they did not. Consequently, Petitioners
10   are entirely at fault for the presentation of a scheduling issue through an ex parte issue.
11   See Ubiquity Press Inc. v. Baran, No. 8:20-cv-01809-JLS-DFM, 2020 U.S. Dist. LEXIS
12   233425, at *6 (C.D. Cal. Dec. 10, 2020) (“The Court expected to find a detailed
13   explanation as to why Plaintiffs delayed filing their application until a regularly-noticed
14   motion was not an option . . . Any emergency here is entirely of Plaintiffs’ own making,
15   and this lack of diligence is a sufficient and independent basis to deny the Application.”).
16         Further, Petitioners have not shown how they would be irreparably prejudiced if
17   Respondents’ Opposition is filed on January 25, rather than January 19. Petitioners argue
18   that the shortened time period is justified for two reasons: (1) the “ongoing surge in
19   COVID-19 cases in Los Angeles County,” and (2) “Respondents inadequate testing
20   program.” ECF No. 93. While it is certainly regrettable that case numbers in the County
21   have increased, this increase started around the Thanksgiving holiday. Indeed, on
22   December 3, 2020, faced with an “unprecedented rise in the rate of increase in COVID-
23   19 cases, hospitalizations, and test positivity rates across California,” the California
24   Department of Public Health issued a new stay-at-home order.1 Even with the rising
25   cases in Los Angeles County, there is no relation to the number of COVID-19 cases at
26
           1
             12/3/2020 Regional Stay at Home Order, available at:
27   https://www.gov.ca.gov/wp-content/uploads/2020/12/12.3.20-Stay-at-Home-Order-ICU-
     Scenario.pdf
28
                                              3
 Case 2:20-cv-04451-MWF-MRW Document 94 Filed 01/12/21 Page 4 of 8 Page ID #:1923




 1   FCI Terminal Island. Petitioners have presented no evidence that the rising case numbers
 2   in the public at large have increased the risk of inmates of contracting COVID-19. Nor
 3   have Petitioners provided any explanation as to why they did not seek relief earlier based
 4   on the rising number of COVID-19 cases in the public at large.
 5         Petitioners also argue that a shortened time period is justified because of
 6   Petitioners’ concerns about BOP’s surveillance testing program at Terminal Island. In
 7   other words, Petitioners ask the Court to assume that their positions in the underlying PI
 8   Motion are correct, and on that basis, shorten Respondents’ time for responding to the
 9   same Motion. This assumption is no basis to grant ex parte relief. Respondents will
10   demonstrate in their Opposition to the PI Motion that BOP has implemented a
11   comprehensive and effective testing program at Terminal Island. Indeed, the evidence
12   Petitioners have already submitted shows this. Exhibit A to the Threatt Declaration (ECF
13   No. 92-1) is a module on Screening and Texting from the BOP’s COVID-19 Pandemic
14   Response Plan. As the module shows, it is Version 3.0 of a module on screening and
15   testing that has been in place since December 16, 2020. 2
16         For these reasons, the Ex Parte Application should be denied.
17         B.     Respondents Require More Than Five Court Days To Oppose The
18                Motion For Preliminary Injunction.
19         The Ex Parte Application should also be denied because Respondents require
20   more than five days to sufficiently prepare a response to the PI Motion. Petitioners did
21   not meet and confer on the specific factual, legal, or scientific basis of their motion until
22   January 11, the day it was filed. See ECF No. 93 at Ex. A. The PI Motion relies heavily
23   on an expert declaration that Petitioners provided to Respondents for the first time on
24   January 11, 2021. See Declaration of Scott Allen, M.D., signed January 11, 2021 (ECF
25   No. 92-2); see also attached Declaration of Paul B. Green, ¶ 2. The PI Motion and the
26
           2
             BOP’s Pandemic Response Plan, including all of 11 modules, is available to the
27   public on the BOP’s FOIA website: https://www.bop.gov/foia/index.jsp#tabs-1 (under
     Record by Category, select COVID).
28
                                               4
 Case 2:20-cv-04451-MWF-MRW Document 94 Filed 01/12/21 Page 5 of 8 Page ID #:1924




 1   expert declaration opine on the current use of surveillance testing at Terminal and what
 2   modifications Petitioners believe should be made to the BOP’s established and
 3   comprehensive testing protocol at Terminal Island. In order to allow Respondents to
 4   prepare a thorough response, Respondents request until January 25, 2021, the opposition
 5   date originally proposed by Petitioners to review the Motion and declaration, consult
 6   with the BOP, investigate and collect information regarding recent testing done at the
 7   institution, and consult with an expert to potentially submit a rebuttal expert report.
 8   Green Decl. ¶ 3; see Mission Power, 883 F. Supp. at 490 (stating that ex parte requests
 9   like the one made by Petitioners “pose a threat to the administration of justice” because
10   “[t]hough the adversary does have a chance to be heard, the parties’ opportunities to
11   prepare are grossly unbalanced”).
12         Respondents also require more than five days to respond to the PI Motion to
13   accommodate the schedules of their expert, the BOP, and defense counsel. Green Decl. ¶
14   4. Respondents’ expert is an infection prevention specialist employed at a hospital in
15   New York City, and is consulting as an expert in addition to her day job responding to
16   the COVID-19 pandemic in New York City. Id., ¶ 5. The BOP is occupied with the day-
17   to-day work of ensuring the safety of the inmates of FCI Terminal Island and will not be
18   available to assist on January 18, a federal holiday. Id., ¶ 6. Respondents’ counsel have
19   several other deadlines in this and the Lompoc action (in addition to their responsibilities
20   in other cases). Id., ¶ 7. On January 12, 2021, Respondents opposed a motion to
21   intervene before Judge Marshall in the Lompoc matter; Respondents’ answer in this case
22   is due on January 19, 2021; and on January 21, 2021, the parties will appear before
23   Magistrate Judge Castillo for a hearing on several substantive issues in the Lompoc case.
24   Id.
25         Thus, Petitioners’ last-minute demand that Respondents file their opposition to the
26   PI Motion in five court days is contrary to their initial proposed schedule, is
27   unwarranted, and should be denied.
28
                                                   5
 Case 2:20-cv-04451-MWF-MRW Document 94 Filed 01/12/21 Page 6 of 8 Page ID #:1925




 1   III.   CONCLUSION
 2          For the foregoing reasons, Respondents respectfully request that the Court deny
 3   Petitioners’ Ex Parte Application, set January 25, 2021 as the deadline for Respondents
 4   to file an opposition to the PI Motion, and set a hearing date on the PI Motion for a date
 5   that is convenient with the Court.
 6
 7    Dated: January 12, 2021                   Respectfully submitted,
 8                                              TRACY L. WILKISON
                                                Acting United States Attorney
 9                                              DAVID M. HARRIS
                                                Assistant United States Attorney
10                                              Chief, Civil Division
                                                JOANNE S. OSINOFF
11                                              Assistant United States Attorney
                                                Chief, General Civil Section
12
13                                               /s/ Paul B. Green
                                                KEITH M. STAUB
14                                              CHUNG H. HAN
                                                DANIEL A. BECK
15                                              JASMIN YANG
                                                PAUL B. GREEN
16                                              Assistant United States Attorneys
17                                              Attorneys for Defendant-Respondents
                                                Felicia L. Ponce and Michael Carvajal
18
19
20
21
22
23
24
25
26
27
28
                                                  6
 Case 2:20-cv-04451-MWF-MRW Document 94 Filed 01/12/21 Page 7 of 8 Page ID #:1926




 1                           DECLARATION OF PAUL B. GREEN
 2         I, Paul B. Green, do hereby declare and state as follows:
 3         1.     I am an Assistant United States Attorney in the Civil Division of the United
 4   States Attorney’s Office for the Central District of California. I am one of the counsel
 5   assigned to defend the above-captioned matter. I have personal knowledge of the
 6   following facts, and if called upon, I would truthfully testify as set forth below
 7         2.     Petitioners provided a copy of the January 11, 2021 Declaration of Scott
 8   Allen, M.D. to Respondents for the first time on January 11, 2021.
 9         3.     In order to allow Respondents to prepare a thorough response, Respondents
10   request until January 25, 2021, the opposition date originally proposed by Petitioners to
11   review the Motion for Preliminary Injunction and declaration, consult with the Bureau of
12   Prisons (“BOP”), investigate and collect information regarding recent testing done at
13   FCI Terminal Island, and consult with an expert to potentially submit a rebuttal expert
14   report.
15         4.     Respondents also require more than five days to respond to the Motion for
16   Preliminary Injury to accommodate the schedules of their expert, BOP, and defense
17   counsel.
18         5.     Respondents’ expert is an infection prevention specialist employed at a
19   hospital in New York City, and is consulting as an expert in addition to her day job of
20   responding to the COVID-19 pandemic in New York City.
21         6.     The BOP is occupied with the day-to-day work of ensuring the safety of the
22   inmates of FCI Terminal Island and will not be available to assist on January 18, 2021, a
23   federal holiday.
24         7.     Respondents’ counsel have several other deadlines in this and the Lompoc
25   action (in addition to their responsibilities in other cases). On January 12, 2021,
26   Respondents opposed a motion to intervene before Judge Marshall in the Lompoc
27   matter; Respondents’ answer in this case is due on January 19, 2021; and on January 21,
28
                                                  7
 Case 2:20-cv-04451-MWF-MRW Document 94 Filed 01/12/21 Page 8 of 8 Page ID #:1927




 1   2021, the parties will appear before Magistrate Judge Castillo for a hearing on several
 2   substantive issues in the Lompoc case. Torres v. Milusnic, 2:20-cv-04450-CBM-PVC
 3   (C.D. Cal.).
 4         I declare under penalty of perjury under the laws of the United States of America
 5   that the foregoing is true and correct. Executed January 12, 2021, at Irvine, California.
 6
 7                                                        /s/ Paul B. Green
                                                         PAUL B. GREEN
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  8
